Citation Nr: 1502700	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-34 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active military service from March 1962 to March 1982.  The Veteran passed away in March 2012.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction of the file has been with the VA Regional Office (RO), in Nashville, Tennessee.

In September 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran had active service from March 1962 to March 1982 and was not a prisoner of war.  He died in March 2012.  

2. The Veteran was not rated by VA as being totally disabled due to service- connected conditions for a continuous period of at least 10 years immediately preceding death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, with respect to DIC benefits pursuant to 38 U.S.C.A. § 1318, the Board notes that the relevant facts are not in dispute.  Where the law is determinative of the issue on appeal, there is no further evidence to be developed.  Accordingly, the Board finds that the provisions of the VCAA are not applicable to this issue because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, the Board is not required to address efforts to comply with the VCAA with respect to this issue.

A surviving spouse may establish entitlement to DIC where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22 (a) (2014).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22. 

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for CUE committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section. 38 C.F.R. § 3.22(b)(1) and (2). 

The Veteran died in March 2012.  At that time, service connection was in effect for burn scars, hypothyroidism, a lumbosacral strain, hypertrophic gastritis, and a general skin condition.  He had a total disability rating of 20 percent.  Thus, he was never considered totally disabled.  Furthermore, the record does not indicate that he was ever a prisoner of war.  The appellant does not allege CUE in any RO decision.  Thus, the appellant does not meet any of the criteria found in 38 U.S.C.A. § 1318(b) and her claim must be denied. 


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

Unfortunately, the Board must remand the appellant's remaining claim for service connection for the cause of the Veteran's death.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

In the November 2013 VA medical opinion which addresses the etiology of the Veteran's cause of death, the examiner cited VA treatment records concerning multiple conditions (i.e., pulmonary fibrosis and bradycardia) which are listed as contributing conditions on the Veteran's death certificate.  The Veteran's VA treatment records are not contained in either the physical or electronic claims file.  Thus, remand is necessary to obtain these relevant records and add them to the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain all of the Veteran's outstanding VA treatment records and associate them with the claims file.  

2. Then, after completing this task and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and her representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


